Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-6 and 8-11 are pending in the current application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schlott (US 20160070033) in view of Asano (US 20150321455).
As to claim 1, Schlott discloses a sputtering target comprising:
Zn, Sn, Zr and O (paragraph 73);
0-75% of 50-80% wt% Zr to the total metal content (paragraph 73: K3, including Zr option, replacing 0-75% of K1, K1 being 50-80% of total metal content [balance k2], K3 therefore being 0-60 wt% of total metal);
A metal oxide matrix component (paragraph 73).

Schlott, as discussed above, discloses a target with a first component which may include Zn and Sn Oxides and a third component which may include Zr oxide, the first component being 50-80wt% of the metal before replacement by the third component of up to 75%, giving Zn and Sn together 37 to 80wt% and Zr 0-60wt% of the total metal content.  Although Schlott does not give the specific ratio of Zn to Sn when both are chosen to be present within the first component, one of ordinary skill in the art would recognize that equal amounts would be a rational starting point, and other composition ratios may also be chosen and tried as a varied result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 18-40wt% Zn with 0-60wt% Zr, which, when adjusted to mol% using each components molar weight [together, with, for example Mo for K2 as given in the examples by Schlott], contain overlapping [fully for Zr] ranges of mol% to the claimed 30-60 and 10-40 ranges.
	Schlott discloses the component metals exist as an oxide matrix (paragraph 73).  Although one of ordinary skill in the art would recognize that multiple metals present in a oxide matrix would likely exist as a compound oxide, as a matrix is not actually present if the constituent metal oxides are only present in segregated form, Schlott does not explicitly disclose a compound oxide of Zr, or inclusion of Mg.
	Asano discloses a film formed by sputtering, the film containing Zn, Sn, Mg and Zr oxide components with desired refractive properties (abstract; paragraph 33 film constituents, paragraph 54: sputter deposition of film).  Asano also discloses the film comprises complex oxides of the constituent metals (paragraph 33).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include complex oxides of metal constituents, as disclosed by Asano, in the target of Schlott, because this would allow for formation of a film with complex metal oxides with desirable optical properties (Schlott at abstract, paragraph 33).
	As to claim 2, Schlott discloses x-ray diffraction of the film formed by the target has a peak at 28 and 35° (figure 9: top curve).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same or similar composition target to obtain the desired film structure.
	As to claim 3, Schlott, as discussed above, discloses a target with a first component which may include Zn and Sn Oxides, the first component being 50-80wt% of the metal before replacement by the third component of up to 75%, giving Zn and Sn together 37 to 80wt% and.  Although Schlott does not give the specific ratio of Zn to Sn when both are chosen to be present within the first component, one of ordinary skill in the art would recognize that equal amounts would be a rational starting point, and other composition ratios may also be chosen and tried as a varied result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 18-40wt% Sn, which, when adjusted to mol% using each components molar weight [together, with, for example Mo for K2 as given in the examples by Schlott], contain overlapping ranges of mol% to the claimed 10-30 range.
As to claim 4, Schlott discloses the target first component optionally containing InO.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not include In, as optional inclusion allows for and implies structures without its inclusion.
As to claim 5-6, Schlott discloses the matrix includes Zn, Sn and Zr (paragraph 73), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that complex oxides contained within the structure would also contain combination oxides of all three components.
	
	As to claim 8, Asano discloses inclusion of Si (paragraph 33).
As to claims 9, Schlott discloses inclusion of Al (paragraph 73).
	As to claim 10, Schlott discloses a resistance of less than 10 ohm*cm (paragraph 90).
	As to claim 11, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Therefore, claim 11 is considered to be taught by the disclosure of Schlott in view of Asono as the structure limitations of the claims are taught by the references as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794